Citation Nr: 0413212	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  99-17 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a April 1998 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office (RO) in Wichita, Kansas, that denied the 
benefit sought on appeal.  The appellant, the surviving 
spouse of a veteran who had active service from September 
1943 to November 1945 and who died in January 1992, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.  

In March 2001, the Board affirmed the RO's denial of the 
benefit sought on appeal.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in October 2001, the 
Court granted a Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion) filed in the case and vacated the 
Board's decision. 

Shortly before the claim was returned to the Board, a case 
decided by the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) directed the VA to stay proceedings 
in all claims for DIC benefits under 38 U.S.C.A. § 1318.  
National Organization of Veterans Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001).  After expedited rule making directed by the Federal 
Circuit, the stay was lifted as to most such claims following 
the Federal Circuit's decision in National Organization of 
Veterans Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003).  The Board then returned the 
case to the RO in June 2003 for additional development, and 
the case was subsequently returned to the Board for further 
appellate review.  

The Board also notes that in a May 1994 decision, the Board 
denied claims for service connection for the cause of the 
veteran's death and for service connection for a skin 
disorder for purposes of accrued benefits.  The Court 
affirmed the Board's decision in a decision dated August 26, 
1998.  The appellant's attorney has subsequently requested 
the claim of entitlement to service connection for the cause 
of the veteran's death be reopened.  This matter was referred 
to the RO in the Board's March 2001 decision.  It is not 
clear whether the RO has taken any action with respect to 
this request, and consequently, this matter is again referred 
to the RO for appropriate action. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran's death certificate shows he died in January 
1992 due to gram-negative septic shock which was due to (or 
as a consequence of) left lung pneumonia, with other 
significant conditions contributing to death, but not 
resulting in the underlying cause of death listed as a 
history of hypertension, chronic obstructive pulmonary 
disease, renal failure and upper gastrointestinal bleeding.  

3.  During the veteran's lifetime, service connection had 
been established for post-traumatic stress neurosis, 
evaluated as 70 percent disabling and for hemorrhoids with 
rectal abscess evaluated as noncompensably disabling, for a 
combined schedular evaluation of 70 percent from February 3, 
1988.  

4.  The veteran was not continuously rated totally disabled 
for a period of 10 years or more immediately preceding his 
death, or five or more years from the date of discharge from 
service. 



CONCLUSION OF LAW

The requirements for payment of Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the April 1998 rating 
decision, as well as the Statement of the Case and the 
various Supplemental Statements of the Case issued in 
connection with the appellant's appeal have notified her of 
the evidence considered, the pertinent laws and regulations, 
and the reasons her claim was denied.  In addition, a June 
2003 letter to the appellant and her attorney specifically 
notified her of the substance of the VCAA, including the 
division of responsibilities between the VA and the appellant 
in obtaining evidence.  While the letter specifically 
addressed what information was still needed from the 
appellant, enclosures to that letter titled "The Status of 
Your Claim and How You Could Help" and "What the Evidence 
Must Show" satisfy the basic notice requirements of the 
VCAA.  

The Board acknowledges the decision of the Court in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the initial RO decision was made in April 1998, well 
prior to November 9, 2000, the date the VCAA was enacted.  
The VA believes this decision is incorrect as it applies to 
cases where the initial RO decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument without conceding the correctness of Pelegrini, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In this case, a substantially complete application was 
received from the appellant by virtue of the February 1992 VA 
Form 21-534 (Application for Dependency and Indemnity 
Compensation or Death Pension by a Surviving Spouse or Child) 
and the Notice of Disagreement received in May 1992 after the 
March 1992 rating decision denied service connection for the 
cause of the veteran's death.  Only after the April 1998 
rating decision and a remand from the Court to the Board, and 
the Board to the RO, did a June 2003 letter with attachments, 
specifically provide notice to the appellant regarding what 
information and evidence was needed to substantiate her 
claim, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by the VA, and the need for the appellant 
to submit any evidence in her possession that pertained to 
her claim.  

However, the Board also notes that the record indicates that 
prior to that time the appellant had been fully apprised of 
what evidence would be necessary to substantiate her claim, 
as well as informed of the specific assignment of 
responsibilities for obtaining such evidence.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the April 1998 
rating decision, setting forth the general requirements of 
the applicable law pertaining to the establishment of DIC 
under 38 U.S.C.A. § 1318.  The general advisement was 
reiterated in the Statement of the Case dated in August 1999, 
as well as in subsequently dated Supplemental Statements of 
the Case.  

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate her claim and the responsibility for obtaining 
it by a letter with enclosures dated in June 2003 and the 
September 2003 Supplemental Statement of the Case which 
contained the provisions of 38 C.F.R. § 3.159, the regulation 
promulgated by the VA to implement the VCAA.  

In response to the June 2003 letter the appellant returned 
authorizations which permitted the RO to obtain private 
medical records identified by the appellant.  Following that 
development, in response to the September 2003 Supplemental 
Statement of the Case, the appellant's attorney submitted 
additional argument in support of the appellant's claim, 
waived any further time period and requested that the claims 
file be immediately transferred to the BVA for review.  In 
addition, after further submission of essentially duplicative 
material from the appellant and the issuance of a 
Supplemental Statement of the Case in February 2004, the 
appellant's attorney stated that:  "I expressly waive any 
additional time to respond to the Agency with additional 
evidence or argument and request that the appellant's claim 
be returned to the Board as soon as possible."  

The Board does acknowledge that the November 2003 additional 
argument submitted by the appellant's attorney primarily 
addresses the adequacy of the VCAA notice provided by the RO 
to the appellant and the attorney.  The appellant's attorney 
concludes that the Board does not have subject matter 
jurisdiction and must remand the claim to the RO for 
readjudication consistent with the provisions of the VCAA.  
However, the Board finds that under the circumstances of this 
case, such a remand is not warranted.  

In this regard, the Board notes that the appellant has been 
pursuing her claim for DIC benefits with VA since the 
veteran's death in January 1992, first for benefits under 
38 U.S.C.A. § 1310, and presently under 38 U.S.C.A. § 1318.  
Medical records pertaining to the appellant dated in January 
1992 reflect that she was 64 years of age at that time and is 
now likely in excess of 75 years of age, an age at which the 
appellant could have her appeal advanced on the Board's 
docket had she or her attorney so requested.  68 Fed. Reg. 
53,682-53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).  To further delay a decision on the appellant's 
claim with no apparent benefit to the appellant, as requested 
by her attorney would, in the Board's judgment, be a 
disservice to the appellant under the facts and circumstances 
of this case.  

In addition, the Board notes that this case has been ongoing 
for a lengthy period of time.  Further, as noted above, the 
appellant and her attorney, who has extensive experience in 
the practice of VA law, have both been provided with 
sufficient notice of the information and evidence that is 
necessary to substantiate her claim.  Their understanding of 
this is evident by the numerous documents submitted as well 
as the contentions and arguments advanced by both in this 
case.  As such, the Board finds that the appellant, through 
her attorney, understands what evidence is needed to 
substantive her claim, who is responsible for obtaining the 
evidence, and has evidenced her understanding of the VA 
adjudicatory process.  If there is any additional evidence 
that the appellant or her attorney is aware exists, the June 
2003 letter from the RO to the appellant and her attorney 
clearly put them on notice to submit such evidence.  

Nevertheless, because the VCAA notice in this case was not 
provided to the appellant prior to the initial RO 
adjudication denying the claim, the timing of the notice does 
not comply with the expressed requirements of the laws found 
by the Court in Pelegrini.  While the Court did not address 
whether, and if so, how the Secretary can properly cure a 
defect in the timing of the notice, the Court did leave open 
the possibility that a notice error of this kind may be 
nonprejudicial to a claimant.  

The Court in Pelegrini found, on one hand, that the failure 
to provide the notice until after a claimant has already 
received an initial unfavorable RO determination, i.e., a 
denial of the claim, would largely nullify the purpose of the 
notice and, as such, prejudice the claim by forcing her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, 17 Vet. App. at 422.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-RO decision notice was not prejudicial to the veteran.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-notice was not prejudicial to 
the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be nonprejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as nullify the Notice of Disagreement 
and Substantive Appeal that were filed by the appellant to 
perfect the appeal to the Board.  In the Board's opinion, 
there is no basis for concluding that harmful error occurred 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  Indeed, under the 
circumstances of this case, requiring the appellant to begin 
the adjudicative process would serve no useful purpose at his 
stage in the proceedings. 

Moreover, while strictly following the expressed holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
RO adjudication, this could not have been the intention of 
the Court, otherwise it would not have taken "due account of 
the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in Section 7261(b)(2) that the veterans claims court 
shall "take due account of the rule of prejudicial error").  

Further, in reviewing RO's determinations on appeal, the 
Board is required to review the evidence on a de novo basis 
without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a) all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veteran's benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes a single and sole decision 
of the Secretary in a matter under consideration.  38 C.F.R. 
§ 20.1104.  

There was simply no "adverse determination," as discussed by 
the Court in Pelegrini for the appellant to overcome.  
Pelegrini, 17 Vet. App. at 421.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an RO decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the RO or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  All the VCAA requires is that 
the duty to notify is satisfied and that claimants be given 
an opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2003 was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided and additional evidence and argument 
obtained, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the appellant and her 
attorney.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to the VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant. 

The Court in Pelegrini, also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence the VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the VCAA notice letter that was provided to the 
appellant does not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give the VA any evidence pertaining 
to her claim through the documents described above.  In this 
regard, the Board would observe that the June 2003 letter to 
the appellant and her attorney requested that they:  "Please 
tell us if there are any additional relevant records which 
are not currently on file in [the veteran's] claims folder."  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given an opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  In this case, because each of the four 
content requirements of the VCAA notice have been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 14 Vet. App. 412 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file, as are all private and VA medical 
records identified by the appellant or otherwise known to 
exist.  In addition, the veteran was afforded VA examinations 
during his lifetime in connection with the evaluation of his 
service-connected disabilities.  The appellant and her 
attorney have not made the Board aware of any additional 
evidence that should be obtained prior to further appellate 
review.  Accordingly, the Board finds that the VA has done 
everything reasonably possible to assist the appellant and 
that no further action is necessary to satisfy the 
requirements of the VCAA.  Consequently, the case is now 
ready for appellate review.  


Background and Evidence

The veteran had active service during World War II from 
September 1943 to November 1945.  He was a prisoner of war of 
the German Government for 11 months.  

A BVA decision dated in August 1951 granted service 
connection for a rectal condition and an anxiety reaction.  A 
rating decision dated in August 1951 effectuated the Board's 
decision and granted service connection for an anxiety 
reaction and assigned a 10 percent evaluation, effective 
October 31, 1950.  Service connection was also established 
for ischio-rectal abscess and hemorrhoids, with a 
noncompensable evaluation assigned for that disability.  The 
veteran was notified of this determination and of his 
appellate rights by way of a letter dated in August 1951.  An 
appeal was not filed.  

A report of VA examination performed in October 1955 
concluded with a diagnosis of a moderate chronic conversation 
reaction manifested by intermittent attacks of pain in the 
right hypochondrium.  Another VA examination concluded with 
diagnoses of a history of an ischio-rectal abscess and 
hemorrhoids not found.  Based on those examinations a 
December 1955 rating decision reduced the evaluation for the 
veteran's psychiatric disorder from 10 percent to 
noncompensable and continued and confirmed the noncompensable 
evaluation for the veteran's rectal disability.  The veteran 
was notified of that determination and of his appellate 
rights by a letter dated in December 1955.  An appeal was not 
filed.  

A December 1964 review of a VA hospital report showed the 
veteran had been hospitalized for a psychophysiological 
gastrointestinal reaction.  The veteran was granted a 100 
percent evaluation under the provisions of 38 C.F.R. § 4.29 
between July 21, 1964, and August 31, 1964, with a return to 
the noncompensable evaluation for the veteran's psychiatric 
disability from September 1, 1964.  The veteran was notified 
of that determination and of his appellate rights by way of a 
letter dated in December 1964.  An appeal was not filed.  

Following a VA examination performed in May 1978, which 
diagnosed the veteran as having an anxiety reaction with 
depression of moderate severity and a history of a rectal 
abscess that had resolved with hemorrhoids, a rating decision 
dated in August 1978 increased the evaluation for the 
veteran's psychiatric disability from noncompensable to 30 
percent effective August 31, 1977.  The evaluation for the 
veteran's rectal disability was unchanged as noncompensable.  
The veteran was notified of that determination and of his 
appellate rights in August 1978.  An appeal was not filed.  

In a February 1982 rating decision the veteran's disability 
was recharacterized as post-traumatic stress neurosis, but no 
change was made in the evaluations assigned for the veteran's 
service-connected disabilities based on a review of VA 
treatment records.  The veteran was notified of that 
determination and of his appellate rights by way of a letter 
dated in February 1982, but did not initiate an appeal. 

A VA examination performed in April 1983 shows the veteran 
reported that he had been employed at a rechroming shop 
between 1963 and 1982 and that he had lost 10 days of time 
from that employment in the past 12 months.  The veteran 
indicated that he had recently been laid off from his job 
after approximately 20 years of employment in that job.  A 
June 1983 rating decision increased the evaluation for the 
veteran's psychiatric disability from 30 percent to 50 
percent, effective January 31, 1983.  The veteran was 
notified of that determination and that the evidence did not 
establish that he was unemployable due solely to his service-
connected conditions.  The veteran was also notified of his 
appellate rights but did not appeal that decision. 

A rating decision dated in May 1984 reviewed the report of an 
April 1984 VA hospital summary and continued and confirmed 
the 50 percent evaluation and the noncompensable evaluation 
assigned for the veteran's rectal disability.  The veteran 
was notified of that determination and of his appellate 
rights by way of a letter dated in May 1984.  An appeal was 
not filed.  

A rating decision dated in March 1989 increased the 
evaluation for the veteran's psychiatric disability from 50 
percent to 70 percent based on a review of VA outpatient 
treatment records.  The rating decision explained that the 
veteran's post-traumatic stress neurosis was shown to be 
essentially unchanged, but that in view of the liberalizing 
provisions of a recent change in the Schedule for Rating 
Disabilities, an increased evaluation was warranted from the 
date of the changes in the law, effective February 3, 1988.  
That decision also denied service connection for eczema.  The 
veteran was notified of that rating decision by way of a 
letter dated in April 1989.  The veteran did not appeal the 
disability evaluation assigned for his psychiatric 
disability, but did disagree with a denial of service 
connection for eczema.  

At the time of the veteran's death in January 1992 he was in 
the process of appealing the denial of service connection for 
eczema.  The appellant continued that appeal and in a 
decision dated in May 1994 the Board denied entitlement to 
service connection for a skin disorder, to include frostbite 
with eczema as a residual of frostbite for purposes of 
accrued benefits.  The appellant appealed that denial to the 
Court and in a decision dated in August 1998 the Court 
affirmed the denial of service connection.  


Law and Analysis

The appellant essentially contends that the veteran was 
totally disabled due to his service-connected disabilities 
for many years prior to his death.  She maintains, in 
essence, that the veteran was totally disabled for at least 
10 years prior to his death.

Applicable law provides that the VA will pay Dependency and 
Indemnity Compensation benefits to the surviving spouse of a 
deceased veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service-
connected disability that was rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; was 
rated by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least five 
years immediately preceding death; or rated by the VA as 
totally disabling for a continuous of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because, (1) the VA was paying the compensation to the 
veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the veteran; (3) the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 
38 U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).  Also, "rated 
by VA as totally disabling" includes total disability ratings 
based on unemployability.  38 C.F.R. § 3.22(c).  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  It appears that some of the confusion 
has been clarified in two recent decisions from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  However, a discussion of the evolution of the 
handling of such claims is pertinent in the understanding why 
this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  (This change in regulation has no effect on 
the appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381. 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  

A review of the record discloses that the veteran was granted 
a 70 percent evaluation for his PTSD and a noncompensable 
evaluation for his rectal disability from February 3, 1988, 
until the date of his death on January 26, 1992.  Thus, at no 
time during the veteran's lifetime was he in receipt of a 
total evaluation.  Consequently, the veteran was clearly not 
totally disabled for a period of 10 years prior to his death 
for purposes of establishing entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  

At this point, the Board would note that the appellant and 
her attorney have not alleged that any rating decision dated 
prior to the veteran's death contained clear and unmistakable 
error in evaluations assigned for the veteran's service-
connected disability.  

The appellant simply maintains that the veteran was totally 
disabled for a period of 10 years prior to his death and that 
he should have been assigned a 100 percent evaluation.  
However, prior to the date of the veteran's death his 
service-connected disabilities were periodically reevaluated 
to assess the severity of his disabilities, and increases in 
the severity of those disabilities, specifically the 
veteran's psychiatric disability, were granted by rating 
decisions dated in August 1978, June 1983 and March 1989, to 
30 percent, 50 percent, and 70 percent respectively.  The 
veteran was notified of each of those decisions and of his 
appellate rights by a letter from the RO following each 
decision, but the veteran never expressed disagreement with 
any of the evaluations assigned for his service-connected 
disabilities.  

Suffice to point out that the veteran would have been 
required to have been totally disabled from January 1982 to 
have been evaluated totally disabled for a period of 10 years 
prior to his death.  In this regard, the Board notes that at 
the time of the April 1983 VA examination the veteran 
reported that he had been gainfully employed on a full-time 
basis between 1963 and 1982 and had only lost 10 days of work 
in the previous year.  Thus, in the period of time when the 
veteran would have been required to have been totally 
disabled due to his service-connected disabilities he was 
gainfully employed on a full-time basis.  Therefore, the 
Board concludes that entitlement to DIC benefits under 
38 U.S.C.A. § 1318 are not warranted.  

Finally, the Board notes that the RO received the appellant's 
claim for DIC benefits in February 1992.  The Board further 
acknowledges that much of the evolution of analysis for 
38 U.S.C.A. § 1318 claims occurred after receipt of her 
claim.  Generally, where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
in this case, the Board finds that this general rule is not 
for application.  As discussed above, the Federal Circuit 
found that VA's actions in amending the regulations in 
question, specifically 38 C.F.R. § 3.22, was interpretative, 
rather than substantive, in nature.  That is, the amendments 
clarified VA's earlier interpretation of the statute, which 
was to bar "hypothetical entitlement" claims.  NOVA I, 260 
F.3d at 1376-77.  In addition, the Federal Circuit found that 
VA was not bound by the prior Court decisions, such as Green 
and Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22 in a way antithetical to the agency's interpretation and 
was free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.

The Board notes that an additional change was made to 
38 C.F.R. § 3.22 in July 2000 to add the provision regarding 
prisoners of war.  See 65 Fed. Reg. 43,699-43,700 (July 14, 
2000).  However, this change did not affect the appellant's 
claim in any way, as although the veteran was a prisoner of 
war, his death did not occur after September 30, 1999.  Thus, 
to the extent there has been any change in the law or 
regulations relevant to the claim, the changes are not of the 
material type that altered the appellant's rights, but rather 
clarified those rights.  Therefore, Karnas is not applicable.



ORDER

Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318 is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



